Citation Nr: 0729713	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-246 19A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.B.





ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  He died in September 2003.  The appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In May 2006, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC to afford 
the veteran a hearing before a member of the Board.  In July 
2007, the appellant and P.B., her son-in-law, testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  As the actions 
required by the May 2006 Remand have been completed, the 
matter has been returned to the Board for appellate 
consideration.  

In August 2007, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).  





FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in September 2003, and that the immediate cause of death 
was acute renal failure due to rhabdomyolysis, cerebral 
vascular accident (stroke), and poorly controlled diabetes 
mellitus, and that depression and post traumatic stress 
disorder aggravated the veteran's diabetes and were 
significant conditions contributing to death.  

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder, evaluated 
as 70 percent disabling.  

3.  Competent evidence of record demonstrates that the 
veteran's service-connected post traumatic stress disorder at 
least as likely as not contributed substantially and 
materially to cause his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal  cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  
It is insufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  

Service connection for PTSD was established by rating 
decision dated in November 1993, effective in July 1992.  
Effective from April 1998 to the date of the veteran's death, 
his PTSD was evaluated as 70 percent disabling.  

Of record is a certificate of death, signed by Dr. Joel 
Silverberg.  Listed in part 1 of this document as the 
immediate cause of death is acute renal failure due to 
rhabdomyolysis, cerebral vascular accident (stroke), and 
poorly controlled diabetes mellitus.  Also listed as "OTHER 
SIGNFICANT CONDITIONS CONTRIBUTING TO DEATH BUT NOT RESULTING 
IN THE UNDERLYING CAUSE IN PART 1" are depression and post 
traumatic stress disorder as having aggravated the veteran's 
diabetes.  

In a September 2003 letter, Dr. Silverberg stated that the 
veteran's immediate cause of death was acute renal failure 
secondary to rhabdomyolysis, secondary to stroke.  Dr. 
Silverberg went on to explain that the veteran's stroke was 
associated with his diabetes and resulting complications and 
that this physician's ability to manage the veteran's 
diabetes and its complications was limited by the presence of 
the veteran's PTSD, that is, his nightmares and depression.  

In a letter dated in October 2004, Dr. Silverberg elaborated 
on his earlier medical opinion.  He wrote that the veteran's 
diabetes was variably controlled and likely led to his death 
by stroke.  Dr. Silverberg explained that the veteran's 
depression, altered sleep pattern, both symptomatic of his 
PTSD, resulted in less than optimal compliance in treating 
his diabetes, which increased the risk of his stroke.  

Also of record is a December 2004 letter from Carl S. 
Luikart, M.D., F.A.C.C.  Dr. Luikart indicated that he was 
the cardiologist of record for the veteran.  In agreement 
with Dr. Silverberg, Dr. Luikart stated that the veteran's 
PTSD influenced behavior interfered with proper medical 
treatment in that he could not maintain his prescribed diet 
or sleep pattern due to nightmares, depression, and scattered 
thoughts.  This, the cardiologist indicated, caused direct 
stress on his cardiovascular system as well as indirect 
stress from his diabetes, which was also affected by lack of 
compliance with the prescribed diet.  

Dr. Luikart also reported that he had advised the veteran on 
several occasions to undergo aortic valve surgery and triple 
vessel coronary bypass, and that the veteran had consulted 
Dr. Swayze Rigsby as to the heart surgery, who also 
recommended these procedures.  Dr. Luikart provided that the 
veteran's refusal to comply with this medical advice was 
influenced by an unusual degree of fear as to the 
consequences of the recommended surgery.  This physician 
stated that this fear was more likely than not related to his 
nightmares, depression, scattered thoughts, and other aspects 
of PTSD.  Dr. Luikart offered his medical opinion that these 
recommended procedures would have extended the veteran's life 
and that his PTSD prevented the veteran from maintaining the 
state of mind to rationally consider the consequences of this 
surgery.  

Additionally, Dr. Luikart referenced a March 2004 medical 
opinion letter of Joseph A. Boscarino, PhD in which Dr. 
Boscarino explained that research showed that long term PTSD 
increases the risk of cardio-vascular disease.  The record 
also contains several medical journal articles addressing 
this link and authored by Dr. Boscarino.  

Based on Dr. Luikart's review of the veteran's records, the 
veteran's behavior, and Dr. Boscarino's opinion, Dr. Luikart 
offered his opinion that it was more likely than not that 
PTSD contributed to the veteran's diabetes, his coronary 
disease, his inability to comply with or accept proper 
treatment, and, ultimately, his death.  

Standing in contrast to the above, is the February 2004 
report of a VA physician.  This physician reviewed the 
veteran's claims file but did not review any of the above 
referenced letters, stating that although Dr. Silverberg's 
letter was mentioned in the claims file, it could not be 
found in the claims file.  The VA physician stated that the 
RO provided him with the content of Dr. Silverberg's letter.  
This physician remarked that Dr. Silverberg's conclusion that 
PTSD had an immediate impact on his medical conditions was 
not logical.  He stated that the veteran had PTSD for a long 
time and that it would not result in greater risk of acute 
complications at the time of his death, or of a stroke.  He 
went on to explain the medical meaning of the death 
certificate entry "rhabdomyolysis" in terms of chemicals 
released into the blood stream from muscle breakdown, which 
can cause renal failure.  He stated that rhabdomyolysis is a 
medical condition not related to PTSD and that the veteran's 
stroke was caused by his diabetes, hypertension, and obesity.  

The credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one examiner's opinion over another 
depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In weighing the evidence for and against the appellant's 
claim, the Board finds the evidence to be in relative 
equipoise.  The VA physician's opinion essentially addressed 
the immediate biomedical mechanism, rhabdomyolysis resulting 
in renal failure, that caused the veteran's death.  In doing 
so, this physician provided evidence that PTSD was not 
directly involved in this immediate biomedical 




mechanism.  However, Dr. Silverberg and Dr. Luikart provided 
opinions as to the material and substantial contribution of 
the veteran's PTSD to his death.  The Board finds that Dr. 
Silverberg and Dr. Luikart explained the basis for their 
opinions and employed sound reasoning in their explanations.  
Moreover, while it is unclear the extent of familiarity of 
Dr. Silverberg with the veteran's medical history, he was the 
physician who signed the death certificate.  Dr. Luikart 
indicated his familiarity with the veteran's medical history 
by stating that he had treated the veteran and reviewed the 
veteran's treatment records.  Also compelling, is that all 
three physicians' agreed that diabetes was an underlying 
cause of the veteran's death and both Dr. Luikart and Dr. 
Silverberg explained how the veteran's PTSD impacted on his 
diabetes.  

To deny a claim on the merits, the evidence must preponderate 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In cases such as this, where the evidence is in 
relative equipoise, the benefit of the doubt must be resolved 
in the appellant's favor, and the claim must be granted.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

Finally, the Board recognizes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)), imposes obligations on VA in 
terms of its duty to notify and assist claimants.  Inasmuch 
as the Board is allowing the claim, the appellant will not be 
prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the law have not been 
completely satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, no 



further discussion is necessary as to whether VA has met its 
obligations under the VCAA.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


